Citation Nr: 1139272	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-31 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected chronic prostatitis for the period of May 16, 2005, to May 14, 2006, and an evaluation in excess of 20 percent for service-connected chronic prostatitis, for the period of May 15, 2006, to the present.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision, which continued an evaluation of 0 percent for the Veteran's service-connected chronic prostatitis. 

In a January 2007 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected chronic prostatitis to 20 percent, effective May 15, 2006.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This issue was remanded by the Board for further development in February 2010.

Additionally, the Board notes, throughout the course of this appeal, the Veteran also submitted a claim for entitlement to TDIU.  This claim was denied by the RO in a December 2008 rating decision.  The Veteran did not appeal the denial of this claim.  However, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  Recently, in a June 2010 statement, the Veteran referenced his right hand and finger condition and his chronic prostatitis.  He indicated that these two conditions prevent him from working.  As such, the Board finds that the issue of entitlement to TDIU has been raised by the record again and must be considered by the Board.  The issues on appeal have been characterized accordingly.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with
38 C.F.R. § 20.1304. 

The issue of entitlement to an increased evaluation for service-connected residuals of an injury with scars, dorsum of the right hand and repair of a lacerated extensor tendon of the ring finger was denied by the Board in the February 2010 decision.  Subsequently, the Veteran submitted a statement in June 2010, in which he indicated that the arthritis in his finger is worse.  The Board construes this statement as a new claim for an increased rating.  Therefore, the issue of entitlement to an increased evaluation for service-connected residuals of an injury with scars, dorsum of the right hand and repair of a lacerated extensor tendon of the ring finger has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an increased evaluation for service-connected prostatitis and entitlement to TDIU.  Upon review of the claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim for an increased evaluation for service-connected prostatitis, the Board notes that the Veteran underwent a VA examination for this disability most recently in February 2011.  The examiner reviewed the claims file.  At this examination, the Veteran reported that he wears 2 or 3 underpants per day.  The examiner noted that this was a follow-up examination to the examination that he conducted in July 2010.  The Veteran has 2 clear distinct problems, 1 is chronic prostatitis and the next 1 is stricture urethra.  The examiner noted that his prostatitis started in service.  Around 2002, the Veteran started having problems with urination and had been seen by a urologist on occasions.  He was diagnosed to have prostatic enlargement and also urethral stricture.  He underwent dilation of the stricture 4 times, most recently in September 2010.  His current symptoms include feeling of incomplete urination, discomfort on urination, splitting of the stream, and crooked appearing stream.  He has been told to drink a lot of water, which he does.  He goes to urinate about 20 to 25 times during the daytime because of excessive drinking.  He gets up about 3 times per night to pass urine.  General symptoms of renal dysfunction are absent.  As for urination, there is no hesitancy of stream.  There is no real pain, but there is a discomfort.  He indicated that he uses 2 to 3 underpants per day to prevent wetting himself.  Since the last examination, he has been prescribed and doing self-catheterization of the urethra 3 times per week.  This is for the urethral stricture.  At present, he is on no medication for prostatitis, prostatic hypertrophy, or urethral stricture.  The Veteran reported that he was taking finasteride but stopped, as he did not feel it was helping him.  He is on no special diet.  The examiner noted that the Veteran had noted erectile dysfunction around 2004.  He was tried on testosterone.  He felt that it was making his skin itchy so he stopped using that and he is taking Levitra with satisfactory results.  The examiner concluded that the Veteran's urethral stricture is not secondary to service-connected chronic prostatitis.  Chronic prostatitis is a long-term infection of the prostate, which to the best of the examiner's understanding and knowledge does not produce urethral stricture.  

With regard specifically to urinary frequency and voiding dysfunction, the examiner noted that, as mentioned above, the Veteran has been told to drink a lot of water and this causes him to have frequent urination, which is about 20 to 25 times during the daytime and 3 to 4 times in the nighttime.  In discussion of the symptoms, it does not appear that the Veteran has any significant urinary leakage.  However, he uses underpants to prevent any accidental wetting.  The voiding is uncomfortable but not painful.  With regard to the symptoms related to the Veteran's stricture and those related to chronic prostatitis, the examiner opined that the urethra stricture causes sensation of incomplete emptying, splitting, and weakness of the urinary stream and discomfort on urination.  The service-connected chronic prostatitis causes exacerbation and remissions of prostatic infection, which may require antibiotics on and off.  The examiner noted that the Veteran does not receive dialysis.  There is no testicular atrophy and the frequent urination had affected his ability to work, as he must stop whatever he is doing and go to the bathroom to urinate frequently. 

The Board notes that the February 2011 VA examiner distinguished between the symptoms related to the Veteran's service-connected chronic prostatitis and his nonservice-connected urethral stricture.  Specifically, the examiner opined that the Veteran's nonservice-connected urethral stricture causes sensation of incomplete emptying, splitting, and weakness of the urinary stream and discomfort on urination.  However, the examiner did not discuss the reason that the Veteran was advised to drink so much water, causing him to have such frequent urination.  The Board finds that the reason that the Veteran was advised to drink so much water is essential in evaluating the Veteran's service-connected chronic prostatitis under the appropriate criteria given that it results in such frequent urinating.  As such, this issue must regrettably be remanded once again in order to obtain a VA medical opinion as to whether the Veteran urinates so frequently due to physician orders prescribed for his service-connected chronic prostatitis or due to physician orders prescribed for a nonservice-connected disability, such as urethral stricture.   

With regard to the claim for entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran is currently service connected for chronic prostatitis at 20 percent and residuals of an injury with scars, dorsum of the right hand and repair of a lacerated extensor tendon of the right finger at 10 percent.  Therefore, the Veteran does not meet the percentage requirements for establishing entitlement to TDIU. 

Regardless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran underwent an examination most recently with regard to his service-connected residuals of an injury with scars, dorsum of the right hand and repair of a lacerated extensor tendon of the ring finger in October 2008.  Since that examination, the Veteran has specifically indicated in a June 2010 statement that this condition has worsened. 

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the current level of severity of the Veteran's service-connected residuals of an injury with scars, dorsum of the right hand and repair of a lacerated extensor tendon of the ring finger is critical to the evaluation of his claim for entitlement to TDIU, and the Veteran has indicated that this disability has worsened in severity, the claim for entitlement to TDIU must be remanded in order to afford the Veteran a VA examination to determine whether he is precluded, by reason of service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Furthermore, as these issues are already being remanded, the RO should take this opportunity to obtain any pertinent VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records relating to the issues on appeal that have not already been associated with the claims file. 

2. If possible, obtain a VA medical opinion from the examiner who conducted the February 2011 VA examination regarding the most likely reason why the Veteran is advised to drink large quantities of water.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should render an opinion as to whether the Veteran it is at least as likely as not that the Veteran was directed to drink large quantities of water due to his service-connected chronic prostatitis as opposed to another nonservice-connected disability, such as urethral stricture.  The examiner should provide a complete rationale for any opinions provided.

3. If the examiner who conducted the February 2011 VA examination is not available to provide an opinion, or is unable to provide an opinion, provide the Veteran with a new VA examination.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should render an opinion as to whether the Veteran is directed to drink large quantities of water due to his service-connected chronic prostatitis as opposed to another nonservice-connected disability, such as urethral stricture.  The complete rationale for any opinions expressed should be provided.

4. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected chronic prostatitis and his service-connected residuals of an injury with scars, dorsum of the right hand and repair of a lacerated extensor tendon of the ring finger should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


